UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1790


In re: KEVIN LEE MYERS, JR.,

                    Petitioner.



              On Petition for Writ of Mandamus. (1:17-cr-00018-LCB-1)


Submitted: October 5, 2021                                        Decided: January 14, 2022


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Kevin Lee Myers, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Lee Myers, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). He seeks an order from this court directing the district court to act.

The present record does not reveal undue delay in the district court. Accordingly, we deny

the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            2